Per Curiam.

The 11th section of the act (1 N. R. L 387. sess. 36. ch. 53.) directs the Justice to issue execution on his judgment, and provides, that if the execution be returned, unsatisfied, it may be renewed, or the party recovering the judgment may bring an action of debt thereon, &c. There are no negative words, that the party shall not sue on the judgment until the execution has been returned. The common law right of bringing an action of debt, as soon as a judgment is recovered, remains unimpaired. The statute does not give the action of debt, but is merely explanatory of the common law right. We are, therefore, of opinion, that the judgment of the Court below ought to be reversed.
Judgment of reversal.